Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Baxter on 13 June 2022.
The application has been amended as follows: 
In claim 5, line 2, “the electrical heater” has been changed to --the electric heater--.
In claim 6, lines 3-4, “outlet opening each holding” has been changed to --outlet opening, each bore holding--.
In claim 8, line 5, “the electrical resistance heater” has been changed to --the electric heater--.
In claim 9, last line, “the bore” has been changed to --the electric heater--.
In claim 10, line 2, “the first plate” has been changed to --the first plate portion--.
In claim 10, line 3, “the second plate” has been changed to --the second plate portion--.
In claim 12, line 25, “the central opening” has been changed to --the central plate opening--.
Allowable Subject Matter
Claims 2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 12, the combination of: the fire truck has an outlet with a first attachment flange provided with a set of bolt holes; the metal plate of the heater has a first face that is configured to abut and be bolted to the first attachment flange via the alignment of bolt holes on the metal plate with the bolt holes on the attachment flange; the second face of the metal plate is configured to abut and be bolted to the valve via the alignment of the bolt holes on the metal plate with bolt holes on a second attachment flange on the valve; and the valve is attached to a hose coupler which receives water from the valve. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McLoughlin et al. (US 2013/0253711) discloses a fire truck whose water pump 18 is powered by the same drivetrain that also moves the wheels (via power take off 16, as disclosed in paragraph 11), and the fire truck has an outlet that connects to a hose 43. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	

/KEVIN F MURPHY/Primary Examiner, Art Unit 3753